PER CURIAM.
Defendant, having waived a jnry, was convicted by the conrt of the sale of dangerous drugs. ORS 475.100. He appeals, assigning as sole error the failure of the trial conrt sua sponte “to direct a verdict of acquittal.”
This conrt has repeatedly held that absent a showing of manifest injustice we will not consider matters raised for the first time on appeal which were not called to the attention of the trial court. There is no such showing here. State v. Paola, 3 Or App 258, 473 P2d 690 (1970).
Affirmed.